¶35 (concurring)  I agree with the majority that the Court of Appeals should be reversed. I write separately in order to disassociate myself from the majority’s apparent recognition of a tort of defamation by implication “caused by certain material omissions.” Majority at 828. There is no Washington authority that supports the recognition of defamation by omission, and we should not recognize such a cause of action now.
Alexander, C.J.
¶36 In my view, only words can defame, and they can do so directly or by implication. The absence of words, however, can never defame. Therefore, I think it would have been sufficient for the majority to say that there was nothing in the news report on KXLY-TV that defamed Mohr directly or by implication. The discussion about defamation *831by material omission should have been omitted by the Court of Appeals and this court.
C. Johnson and Madsen, JJ., concur with Alexander, C.J.